DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Jacob Eisenberg on April 13, 2021.

The application has been amended as follows: 

In the specification; replace paragraph beginning page 11, line 21 and ending on line 30, with the following replacement paragraph :

- - Figure 4 is a schematic view of a portion of the fastener of Figure 1 wherein certain geometric characteristics of the thread portions are exaggerated for purpose of illustration. The thread 9 includes a first angle 13 between 45 and 90 degrees at a transition between the thread root 12 and the first flank 14. The thread 9 also includes a second angle 15 between 95 and 120 degrees at the junction between the second flank 17 and the third flank 16 along with a third angle 18 between 90 and 120 degrees at a transition between the third flank 16 and the thread root 12. - - 




- - wherein the screw thread includes a first angle between 45 and 90 degrees at a transition between a thread root and a first flank, a second angle between 95 and 120 degrees at the junction between a second flank and a third flank, along with a third angle between 90 and 120 degrees at a transition between the third flank and the thread root. - - 

Allowable Subject Matter
Claims 1, 3, 5, 6, 8, 10-13, and 15-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677